DECISION.
The court: The order whose annulment is sought by means of this remedy of certiorari was made by Judge Martin E. Grill, of the District Conrt of San Juan, Section 2, during the progress of an action for damages brought by J. Aram-burn against Arsnaga & Co. et al. Upon the death of Judge Grill he was temporarily substituted by Judge Félix Córdova Dávila and permanently by Judge Charles E. Foote. The present remedy is. sought against Judge Córdova Dávila, but as it does not appear that the petitioner submitted the question which he has raised in this court to said judge, or to Judge Foote, it does not seem that said petitioner has availed himself of the speedy and adequate remedies which he has in the ordinary course of law, and, therefore, he is not entitled to resort to the extraordinary remedy of certiorari, as has been held repeatedly by this court.
Moreover, 'in the petition for the writ of certiorari it is stated that the ground upon which Judge Grill made the order alleged to be erroneous — that is, the order in which he refused to issue a warrant for the arrest of certain witnesses who did not appear to testify — was that the subpoena served upon said witnesses was null, and as the said subpoena is *914not transcribed in the petition, nor does the latter contain anything to show that the subpoena was really valid, we must presume that the order was legal and conclude that even though the remedy of certiorari be proper in such cases the writ should not issue in this case.
For the foregoing reasons the petition is denied.

Petition denied.

Chief Justice Hernández and Justices MacLeary, Wolf, del Toro, and Aldrey concurred.